UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 08-6717


JOHN JAMES BELL,

                   Petitioner - Appellant,

             v.

WARDEN, Kershaw Correctional Institution,

                   Respondent – Appellee,

             and

STATE OF SOUTH CAROLINA,

                   Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    G. Ross Anderson, Jr., District
Judge. (8:08-cv-00304-GRA)


Submitted:    October 2, 2008                  Decided:   October 10, 2008


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John James Bell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              John James Bell seeks to appeal the district court’s

orders denying his motions to reconsider the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on Bell’s 28 U.S.C. § 2254 (2000) petition.                                   The

orders   are      not    appealable      unless       a    circuit      justice       or    judge

issues a certificate of appealability.                          28 U.S.C. § 2253(c)(1)

(2000); Reid v. Angelone, 369 F.3d 363, 369 (4th Cir. 2004).

A certificate           of   appealability          will        not     issue       absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.      § 2253(c)(2)         (2000).         A     prisoner         satisfies       this

standard    by     demonstrating         that      reasonable         jurists       would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling     by      the        district        court        is     likewise          debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84   (4th      Cir.      2001).      We    have       independently         reviewed      the

record     and    conclude       that    Bell       has     not       made    the    requisite

showing.         Accordingly, we deny a certificate of appealability

and dismiss the appeal.               We dispense with oral argument because




                                               2
the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3